UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2176


VALERY DESTIN TCHOUMBO        DZEITCHIE,    a/k/a   Valery   Destin
Tchoumou Dzeitchie,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 4, 2010               Decided:   November 22, 2010


Before KING, KEENAN, and WYNN, Circuit Judges.


Petition denied in part; dismissed in part by unpublished per
curiam opinion.


Jason  A.   Dzubow,   Samson  Habte,   MENSAH  &   DZUBOW, PLLC,
Washington, D.C., for Petitioner. Tony West, Assistant Attorney
General, Mary Jane Candaux, Assistant Director, Nicole J.
Thomas-Dorris, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Valery Destin Tchoumbo Dzeitchie, a native and citizen

of Cameroon, petitions for review of the Board of Immigration

Appeals’     (“Board”)        order    dismissing      his     appeal     from        the

immigration       judge’s   (“IJ”)     order    denying      his    application       for

asylum,     withholding       of     removal,    and    protection       under       the

Convention    Against       Torture    (“CAT”). *       For    the     reasons       that

follow, we dismiss the petition for review in part for lack of

jurisdiction and deny it in part.

            Dzeitchie       first     challenges       the    admission        of    the

results of an overseas investigation into the validity of two

summonses allegedly issued by the Cameroonian police.                     Dzeitchie

asserts     the     investigation          violated    his     right     to     asylum

confidentiality, pursuant to 8 C.F.R. § 208.6 (2010), and that

the admission of this evidence violated due process.                          See Anim

v. Mukasey, 535 F.3d 243, 256-59 (4th Cir. 2008).

            Neither of these issues was presented to the Board on

appeal.     Thus, because these arguments are not administratively

exhausted     and     there     is    no     “equitable      exception”        to    the

jurisdictional        exhaustion        requirement,         this      court        lacks


     *
       Because Dzeitchie did not challenge the denial of relief
under the CAT in his brief, he has abandoned that issue on
appeal. See Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6
(4th Cir. 1999).



                                            2
jurisdiction to consider them.             8 U.S.C. § 1252(d)(1) (2006);

Massis v. Mukasey, 549 F.3d 631, 638, 640 (4th Cir. 2008), cert.

denied, 130 S. Ct. 736 (2009); see also Kporlor v. Holder, 597

F.3d 222, 228 (4th Cir. 2010) (“The [Board] is entitled to an

opportunity to correct any errors that may occur in immigration

proceedings, and we lack jurisdiction unless it is given the

chance to do so.”), petition for cert. filed, __ U.S.L.W. __

(U.S. May 20, 2010) (No. 09-11574).

            Dzeitchie next challenges the IJ’s adverse credibility

finding, as affirmed by the Board.               We will uphold an adverse

credibility    determination   if     it    is   supported    by   substantial

evidence, see Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir.

2006), and reverse the Board’s decision “only if the evidence

presented . . . was so compelling that no reasonable fact finder

could fail to find the requisite fear of persecution.”                 Rusu v.

INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal quotation

marks omitted).     Having reviewed the administrative record, the

immigration judge’s oral decision, and the Board’s order, we

find that substantial evidence supports the immigration judge’s

adverse credibility finding, as affirmed by the Board, and the

ruling that Dzeitchie failed to establish past persecution or a

well-founded    fear   of    future        persecution   as    necessary    to

establish      eligibility     for         asylum.       See       8    U.S.C.

§ 1158(b)(1)(B)(i), (ii) (2006) (establishing that alien bears

                                      3
burden of proof to demonstrate eligibility for asylum); 8 C.F.R.

§ 1208.13(a) (2010) (same).           Because the record does not compel

a different result, we will not disturb the Board’s denial of

Dzeitchie’s   application      for    asylum.          Moreover,    as     Dzeitchie

cannot   sustain   his    burden      on       the   asylum   claim,      he   cannot

establish his entitlement to withholding of removal.                      Camara v.

Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004) (“Because the burden

of proof for withholding of removal is higher than for asylum —

even though the facts that must be proved are the same — an

applicant who is ineligible for asylum is necessarily ineligible

for withholding of removal . . . .”).

           Accordingly,    we   dismiss          the   petition    for    review    in

part for lack of jurisdiction and deny it in part.                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the    materials        before    the     court    and

argument would not aid the decisional process.


                                                       PETITION DENIED IN PART;
                                                              DISMISSED IN PART




                                           4